DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 11/16/2022.
Election/Restrictions
Newly submitted claims 31, 33 and 43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 33 and 43 recites that “transmit further synchronization data based on the received synchronization data to a further flow meter” (claim 31) and “the flow meter is configured to receive further data from a further flow meter” (claims 33 and 43). The recited limitation of “a further flow meter” is related to the non-elected invention of Group III, claims 15-18, which is drawn to communication system between flow meters (see Restriction Requirement dated 03/25/2021 and Response dated 05/24/2021). 
Furthermore, newly submitted claims 37-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 27 appears to recite an embodiment of the invention, wherein “the flow meter is configured to transmit second acoustic waves comprising the flow rate measurement”, that is different from the claimed invention of claim 1, which recites that the third transducer is “configured to transmit second acoustic waves at a second frequency, the second acoustic waves representing data that includes the flow rate measurement”. The invention of claim 1 seems to describes “second acoustic waves” transmitted by the third transducer while claim 37 discloses that “the flow meter is configured to transmit second acoustic waves” without mentioning a third transducer, which means that this particular task may be completed by different component other than the third transducer of claim 1. As the claim 37 may rely on another component of the flow meter to “transmit second acoustic waves”, the claimed invention of claims 37-44 may be directed to another invention distinct from the originally elected invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31, 33 and 37-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that “Dugger fails to teach or render obvious “wherein the flow meter is configured to alternate between measurement phases and communication phases”, the examiner respectfully disagrees. The examiner respectfully submits that Dugger teaches alternating between measurement phases and communication phases (i.e., the fluid flow meter 100 may have a variety of normal operating modes, including but not limited to sense, wake, idle, sleep, and transmit, and an error mode. It may also have a bootloader mode to install field-updateable firmware via either USB or wireless link and one or more configuration modes to set configuration properties after meter installation) (see Column 6, line 65, to Column 8, line 42).
In response to the applicant’s argument that “Dugger is at best silent as to receiving synchronization data, not to mention receiving synchronization data during one of the communication phases” the examiner respectfully agrees. However, the examiner respectfully submits that Dugger as modified by Ong teaches receiving synchronization data (i.e., After the sensor node is powered on, the co-controller actively waits for an incoming signal, be it from the main controller or transducer. If the co-controller receives a signal from the main controller, it will synchronize its reading speed with the baud rate of the data) (see Fig. 11). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 30, 32, 34-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the flow meter is configured to transmit the second acoustic waves” is indefinite because it’s unclear whether the recited “the second acoustic waves” transmitted by the flow meter is the same as “second acoustic waves at a second frequency” transmitted by the third transducer, or not. In this case, the claim appears to recite two different limitations where the third transducer is “configured to transmit second acoustic waves at a second frequency” and “during a first communication phase of the communication phases, the flow meter is configured to transmit the second acoustic waves”. Since “the second acoustic waves” transmitted by the flow meter may be transmitted by another transducer other than the third transducer, it’s unclear whether (1) the third transducer would transmit “the second acoustic waves” during the first communication phase; or (2) the flow meter only transmit “the second acoustic waves” during the first communication phase and the third transducer would transmit “second acoustic waves” not during the first communication phase. In case of (2), “second acoustic waves” transmitted by the third transducer would be different from “the second acoustic waves” transmitted by the flow meter during the first communication phase because they are transmitted by different devices and have different periods of operation. Further clarification is respectfully requested. 
The claim is also rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the component, part, or device configured to receive synchronization data. The claim only recites that “the flow meter is configured to receive synchronization data” but it’s unclear whether the controller, any one of the transducers, or another additional component of the flow meter is actually “configured to receive the synchronization data”. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dugger et al. (U.S. Pat. No. 8,489,342) (hereafter Dugger) in view of Ong et al. (U.S. Pat. No. 7,319,411) (hereafter Ong) and in further view of Schaffer et al. (U.S. Pat. No. 7,194,363) (hereafter Schaffer).
Regarding claim 1, Dugger teaches an apparatus comprising: 
a conduit structure (i.e., cylindrical housing 104) (see Fig. 1A) having an inside surface (i.e., inner surface of cylindrical housing that faces the pipe 10) (see Fig. 1A) and an outside surface (i.e., outer surface of cylindrical housing that faces away from the pipe 10a) (see Fig. 1A), the conduit structure defining at least one flow path therethrough for a fluid (i.e., pipe 10) (see Fig. 1A); and a flow meter including: 
a controller (i.e., processing system/processor 202 operably coupled to the transducers 110) (see Fig. 2); 
a first transducer (i.e., transmit (Tx) ultrasonic transducer 110) (see Fig. 1C), the first transducer being coupled to the controller and configured to transmit first acoustic waves at a first frequency; 
a second transducer (i.e., a receive (Rx) ultrasonic transducer 110b) (see Fig. 1C), the second transducer being coupled to the controller and configured to receive the first acoustic waves transmitted by the first transducer, and wherein the controller is configured to determine a flow rate measurement based at least partially on the receiving of the first acoustic waves by the second transducer (i.e., the processing system can determine the flow rate by measuring the frequency shift or the difference in phase (phase delay) between the transmitted and received cw or chirped signals) (see Column 6, lines 33-64); and 
to transmit second waves at a second frequency (i.e., the processor may transmit information relating to the time-of-flight to a user via the wireless communication interface 216) (see Column 6, lines 33-64), the second waves representing data that includes the flow rate measurement (i.e., the processor 202 collects flow rate data from the transducers and transmits the data to a remote memory or server via a wireless communication interface 216) (see Column 6, lines 33-64), 
wherein the flow meter is configured to alternate between measurement phases and communication phases (i.e., the fluid flow meter 100 may have a variety of normal operating modes, including but not limited to sense, wake, idle, sleep, and transmit, and an error mode. It may also have a bootloader mode to install field-updateable firmware via either USB or wireless link and one or more configuration modes to set configuration properties after meter installation) (see Column 6, line 65, to Column 8, line 25), wherein, during a first measurement phase of the measurement phases, the first transducer is configured to transmit the first acoustic waves (i.e., Once the processing system 200 is fully enabled, the flow meter 100 is ready to measure the velocity of the fluid flowing in the pipe 10. Before transmitting any pulses, the processor 202 either queries the transducer channel, selects a transducer channel (e.g., channel A for transducer 110a) by opening and closing the switches 210 as appropriate, or both in step 310. In step 312, the processor 202 generates the transmit pulse 111, which is amplified by amplifiers 204, and drives the transducers 110, at least one of which emits the ultrasonic pulse 111 into the pipe 10) (see Column 6, line 65, to Column 8, line 25), wherein, during a first communication phase of the communication phases, the flow meter is configured to transmit the second waves (i.e., the processor 202 collects flow rate data from the transducers and transmits the data to a remote memory or server via a wireless communication interface 216) (see Column 6, lines 33-64); but does not explicitly teach the third transducer and that the first, second, and third transducers are positioned at a respective first, second, and third positions on the inside surface of the conduit structure so that the first, second, and third transducer is exposed to the fluid when the fluid is present in the conduit structure; and that during a first communication phase of the communication phases, the flow meter is configured to transmit the second acoustic waves, and wherein, during a second communication phase of the communication phases, the flow meter is configured to receive synchronization data. 
Regarding the third transducer, the second acoustic waves, and the communication phase, Ong teaches a sensor network comprising a third transducer coupled to the controller to transmit second acoustic waves at a second frequency (i.e., the sensor network consists of an array of nodes 12, 12’, 22, 52 and others not labeled, submerged a different locations in the body 11. Data of an individual sensor node is transmitted to a common base or host node location 62, 62’, using other nodes as relays, wherein the host node assembly 62 can be placed in the liquid body 11 equipped with acoustic transceiver capability to acoustically intercommunicate with nodes that are immersed) (see Column 13, lines 8-48), the second acoustic waves representing data (i.e., the transducer is adapted for emitting sensor information collected by one or more sensor elements at that node, as well as acting as a pass-through node for information collected at other nodes. A third node assembly of the network is adapted for receiving and processing sensor information acoustically transmitted from other nodes) (see Abstract), 
wherein the flow meter is configured to alternate between measurement phases (i.e., integration of different sensor element families via sensor interface circuitry is multifaceted challenge, as different types of interrogation signals will be needed to operate different families of sensor elements, which will in turn produce different output forms. Preferably each sensor node will be equipped with signal processing circuitry to extract needed signal information from the sensors, such as amplitude, frequency, and phase delay. A multiplexer may be employed to switch between the sensor element modules so the node can interrogate one module at a time) (see Column 15, line 13, to Column 16, line 36) and communication phases (i.e., The communication mode is used for (1) activating the sensor nodes, whether remotely from or through an uplink 32 or in a self-activation manner whereby the nodes are programmed to periodically awaken from a hibernation state to collect sensing information, and (2) establishing a path for the sensor nodes to transmit data toward a `homebase` (e.g., uplink 32, shore 62, floating 62'), through branched clusters with parent nodes) (see Column 13, line 49, to Column 14, line 6), 
wherein, during a first communication phase of the communication phases, the flow meter is configured to transmit the second acoustic waves (i.e., The sensing information may be stored for later processing, use or transmission; or, if a threshold value is exceeded as programmed, the node may take further more-immediate action such as converting the information into modulated signals (step 250) and acoustically transmitting (step 252) through the network to notify the host node location to broadcast an alert message (step 242) to the other nodes to sense more-frequently or immediately, and so on) (see Column 15, line 13, to Column 16, line 36), and 
wherein, during a second communication phase of the communication phases, the flow meter is configured to receive synchronization data (i.e., if the co-controller receives a signal from the main controller, it will synchronize its reading speed with the baud rate of data) (see Column 19, line 36, to Column 20, line 5). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented an acoustic data communication to transmit flow rate or sensor data between the sensors nodes in order to further extend the communication range without significant cost and power requirement increase.
Regarding the exposure of the transducers to the fluid, Schaffer teaches that transducers are positioned at a respective positions on the inside surface of the conduit structure so that each of the transducer is exposed to the fluid when the fluid is present in the conduit structure (i.e., ultrasonic transducers 30. In operation, each ultrasonic transducer 3 transmits an ultrasonic signal 9 into the pipe, wherein depending on the design ultrasonic flowmeters use either wetted or not-wetted transducers on the pipe perimeter to couple ultrasonic energy with the fluid in the pipe) (see Column 1, lines 12-17; and Fig. 1). In view of the teaching of Schaffer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the transducers in either a wetted or non-wetted arrangement relative to the fluid in the pipe in order to provide a redundancy measure, so as to ensure the accuracy of the flowmeter. 
Regarding claims 3 and 4, Dugger teaches that the first frequency is an ultrasonic frequency (claim 3), wherein the first frequency is approximately 1.3 MHz (claim 4) (i.e., transducers 110 may emit pulses at a carrier frequency of about 100 kHz to about 10 MHz) (see Column 8, lines 43-55). 
Regarding claims 2 and 5, Dugger as modified by Ong and Schaffer as disclosed above does not directly or explicitly teach that the second frequency is lower than the first frequency (claim 2), wherein the second frequency is approximately 40 KHz (claim 5). However, Ong teaches that the second frequency is approximately 40 KHz (i.e., lower frequencies propagate with less loss, while higher frequencies have greater data transmission rates, frequency range includes 1kHz to 1MHz) (see Column 21, lines 41-64). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a lower acoustic frequency range in order to reduce data loss. Furthermore, it would have been obvious to one having ordinary skill in the art to have selected the 40 KHz frequency value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Regarding claim 6, Dugger as modified by Ong and Schaffer as disclosed above does not directly or explicitly teach a fourth transducer coupled to the controller to transmit third acoustic waves at an incidence angle. However, Ong teaches a fourth transducer coupled to the controller to transmit third acoustic waves at an incidence angle (i.e., node assembly 22 is in acoustic intercommunication 56 to node 52 as well as an unlabeled furthest-outlying node, wherein the node 52 would incorporate sensor interface circuitry to provide interface functionality between each of the various sensing elements and acoustic transducer interface circuitry 55 provides interface functionality between each of the various acoustic transducer units) (see Fig. 3). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have added additional sensor nodes in order to collect more data in an environment or area.
Regarding claim 30, Dugger teaches that the first frequency (i.e., the transmit transducer 110a may emit a continuous-wave (cw) or chirped signal, and the receive transducer 110b may detect a delayed version of the cw or chirped signal) (see Column 4, line 48, to Column 6, line 32) is different from the second frequency (i.e., the processor 202 transmits the data to a server via a wireless communications interface 216 (e.g., a Zigbee, Bluetooth, or Wi-Fi interface) (see Column 6, line 33, to Column 7, line 25).
Regarding claim 35, Dugger teaches that the fluid comprises a liquid (i.e., a lumen containing flowing fluid (e.g., water, gas, oil, or sewage)) (see Column 4, lines 49-60).
Regarding claim 36, Dugger teaches that the fluid comprises a gas (i.e., a lumen containing flowing fluid (e.g., water, gas, oil, or sewage)) (see Column 4, lines 49-60).
Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dugger et al. (U.S. Pat. No. 8,489,342) (hereafter Dugger) in view of Ong et al. (U.S. Pat. No. 7,319,411) (hereafter Ong) and in further view of Schaffer et al. (U.S. Pat. No. 7,194,363) (hereafter Schaffer) and Green et al. (U.S. Pat. No. 5,995,449) (hereafter Green).
Regarding claims 32 and 34,Dugger as modified by Ong and Schaffer as disclosed above does not directly or explicitly teach that the flow meter is configured to receive synchronization data once a week or once a month during a respective communication phase of the communication phases (claim 32); where in the flow meter is configured to adjust an internal clock based on the synchronization data (claim 34).
Regarding the synchronization data, Green teaches to receive synchronization data during a respective communication phase of the communication phases (i.e., the DAT is programmed to transmit a burst of chirps every two minutes until it receives two tones: fc and fc+1. Upon receiving the "characterize channel" command, the SAT starts digitizing transducer data) (see Column 10, line 1, to Column 17, line 17) (claim 32); where in the flow meter is configured to adjust an internal clock based on the synchronization data (i.e., The functions of the chirp correlator are threefold. First, it synchronizes the SAT TX/RX clock to that of the DAT. Second, it calculates a clock error between the SAT and DAT timebases, and corrects the SAT clock to match that of the DAT. Third, it calculates a one Hertz resolution channel spectrum) (see Column 10, line 1, to Column 17, line 17) (claim 34). In view of the teaching of Green, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a clock synchronization method in order to compensate for errors due to thermal drift and improve the system accuracy. 
Regarding the synchronization data frequency, Dugger as modified by Ong, Schaffer, and Green as disclosed above does not directly or explicitly that the flow meter is configured to receive synchronization data once a week or once a month. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an suitable synchronization frequency or schedule in order to conserve power and improve accuracy. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855